 


113 HR 2062 IH: To designate the facility of the United States Postal Service located at 275 Front Street in Marietta, Ohio, as the “Lance Corporal Joshua C. Taylor Memorial Post Office Building”.
U.S. House of Representatives
2013-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2062 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2013 
Mr. Johnson of Ohio (for himself, Mr. Joyce, Mr. Chabot, Mr. Ryan of Ohio, Mr. Jordan, Mr. Tiberi, Mr. Gibbs, Mr. Turner, Mr. Stivers, Ms. Kaptur, Mr. Renacci, Mr. Wenstrup, Mr. Latta, Mrs. Beatty, and Ms. Fudge) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 275 Front Street in Marietta, Ohio, as the Lance Corporal Joshua C. Taylor Memorial Post Office Building. 
 
 
1.Lance Corporal Joshua C. Taylor Memorial Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 275 Front Street in Marietta, Ohio, shall be known and designated as the Lance Corporal Joshua C. Taylor Memorial Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Lance Corporal Joshua C. Taylor Memorial Post Office Building. 
 
